2009 budget: Parliament's estimates (debate)
The next item is the report by Mr Lewandowski, on behalf of the Committee on Budgets, on Parliament's estimates of revenue and expenditure for the financial year 2009.
rapporteur. - (PL) Mr President, in assessing the European Parliament's estimates of revenue and expenditure for the financial year 2009 we have taken account of the special circumstances and challenges facing us in the coming year. All of us here agree on what those challenges are: Parliament needs to be adapted to its increased powers after the expected entry into force of the Lisbon Treaty; elections are in the offing, and the election campaign has to be funded; new rules on MEPs' remuneration are to be adopted, as well as - let us hope - transparent rules governing the employment and remuneration of parliamentary assistants.
Not every challenge of the year to come has been quantified and taken into account in the expenditure estimates. In cases of uncertainty, the obvious answer is a budget reserve, and this was precisely what we discussed at our meeting with Parliament's Bureau, referred to in our budgetary jargon as the 'preconciliation' meeting. I am pleased to be able to tell you that the atmosphere at the meeting was good and that many of our proposals were accepted. Specifically, the 65 new posts planned were integrated into the estimates, with some of the money placed in reserve. Also, a 'Lisbon reserve' was created to take account of the findings of the ad-hoc working group now assessing the impact of the Lisbon Treaty on Parliament's new needs. The Budget Committee considered the demands of the political groups and recognised the need to strengthen the support staff, but subject to the principles of budget discipline, i.e. reemployment must take precedence over the creation of new posts.
With regard to buildings and buildings policy, we await presentation of a long-term strategy in May, especially as the sums allocated and held in reserve for the time being, together with carry-forwards from the current year, are considerable. We found in the budget an appropriation of EUR 3.4 million for the removal of asbestos from the SDM building in Strasbourg. In view of the rather unfavourable publicity surrounding the conflict with the Strasbourg municipal authorities and the sensitivity of the issue, the matter requires clarification, and there are amendments to that end. They go so far as to demand a reserve to cover the necessary measures. I shall not go here into other issues involving a heavy financial burden, namely computerisation of the Visitors' Centre and additional services for MEPs. What should be stressed above all is the fact that we are still below the ceiling of 20% of the overall administrative expenditure of the European institutions. This figure of 20% is not an end in itself but a sensible self-imposed limit that increases our credibility when we call for budgetary discipline on the part of other institutions. I hope the expenditure estimates will prove to be close to Parliament's final budget. I hope that we shall maintain the climate of trust that is to a considerable extent the personal achievement of Secretary-General Rømer. Tomorrow's vote should go smoothly, as only four amendments have been tabled.
Finally, I would like to thank all those who have helped to make the pilot procedure - which was thought likely to prove troublesome - run smoothly so far. I hope it will continue to do so until the final adoption of Parliament's budget.
on behalf of the PPE-DE Group. - (DE) Mr President, ladies and gentlemen, the fact that only four amendments to the Lewandowski report have been tabled is ample evidence of the rapporteur's outstanding preparatory work and his sterling efforts to arrive at an understanding with the political groups. Perhaps it also demonstrates the purpose of what is known as the pilot process, in which we seek to take a first step this year towards a successful system of cooperation between the Bureau and the Committee on Budgets, based on a division of responsibilities and preceded by very intensive discussions with both the Bureau and the parliamentary administration in order to eliminate the sort of misunderstanding and even incomprehension we have frequently experienced. Apart from anything else, we need to adopt a common approach.
It is also important, particularly at a time when the implementation of the Reform Treaty is under discussion, to re-emphasise that Parliament remains firmly committed to budgetary discipline and that it will not exceed the limit of 20% of heading 5 as long as the present situation continues.
It is likewise important to re-emphasise that it amounts to a virtual cultural revolution, and at least represents a good start, when the Bureau itself decides, as it has now done, to put the appropriations for certain new posts into the budgetary reserve and not simply to rubber-stamp an administrative proposal here and there but to engage in a more detailed substantive discussion of what lies behind the budget. That will also facilitate the work of the Committee on Budgets and make it easier for the Committee and the Bureau to engage with each other.
At first reading we must, of course, discuss in far greater detail the question of reallocating funds for the purpose of strengthening the committees and the political groups so that we can successfully perform the tasks assigned to us by the Reform Treaty.
To put it very plainly, I expect - not least on the basis of plenary decisions and of our preliminary talks with the Bureau - that this week, either today or on Wednesday, the Bureau really will take the essential decisions on the questions of the assistants' regime, the assistants' statute and on the other outstanding matters. There have been clear plenary decisions on these matters, and the Bureau need only implement them in order to respond fittingly to the internal and public debate.
on behalf of the PSE Group. - (NL) How much longer is at least one in ten of the MEPs' assistants going to be working here without any social security protection, in a maze of different kinds of contracts that is totally unclear and gives rise to a suspicion of fraud?
Whenever the Socialist Group in the European Parliament attempts to give the Members' assistants a proper contract, with all the usual social security guarantees, the Group of the European People's Party (Christian Democrats) and European Democrats tries to stand in the way of such a statute for assistants. The word 'statute' really is taboo for the PPE-DE. This time the word 'statute' is to be replaced by 'regime'. That is not just a play on words. This Parliament should set an example with working conditions, but it is hopelessly behind what have long been perfectly normal standards. Without a uniform statute, our colleagues will never be given the protection to which they are normally entitled.
This one point, a statute for assistants, is therefore important, and the amendment aimed at scrapping it would be a blot on the otherwise excellent report by Mr Lewandowski. I agree with his comments and those by Mr Böge. The budget is still within the limits, despite the wider responsibilities Parliament is given under the new Treaty. Certainly more clarity is needed, firstly on the allocation of staff and secondly on the removal of asbestos from the European Parliament buildings. Clarity on those points must be an express requirement if the amounts we wish to place in reserve for that purpose are to be released.
Mr President, the Parliament's budget is not adopted until October, but with Mr Lewandowski's report we are in principle supporting the proposed budget for 2009 adopted by the Bureau in April, and in particular the dialogue on the details of the proposal, which is being carried out as a pilot project this year. I think that the initial experiences show that it is useful to have such a dialogue. It means that the budget will be reviewed in detail by those who are politically responsible, and that the Committee on Budgets is properly involved. This is good. The dialogue has focused very strongly on the staff requirements in connection with Parliament's new tasks arising from the Treaty of Lisbon, not least the matter of ensuring that needs are met through possible reshuffles before we start talking about increasing the number of staff. We have of course seen large increases in staff numbers with the expansion of the EU, and we must now have a period of consolidation while we review the staff requirements carefully.
We have also agreed to prepare a long-term strategic plan for buildings and their maintenance before the end of this month. Again, it is necessary to consider future policy in this area. The asbestos case shows that details are of interest. We are surprised that funding has been set aside for the removal of asbestos from the SDM building, as when Parliament purchased the building, we were told that there was no asbestos! The Group of the Alliance of Liberals and Democrats for Europe thus supports the proposal put forward by the Socialist Group in the European Parliament to put the money in reserve.
Last, but not least, I would also like to underline the need for us to adopt a regime for the assistants, as discussed with Parliament's Secretary-General, Harald Rømer. It must not go wrong this time. We must sort this matter out.
on behalf of the UEN Group. - (PL) Mr President, the motion for a European Parliament resolution on Parliament's estimates of revenue and expenditure for the financial year 2009 tabled by Mr Lewandowski, together with the preliminary draft budget, reconciles the achievement of Parliament's tasks in that year - the tasks imposed by the entry into force of the Lisbon Treaty, the European Parliament elections, the new Members' Statute, buildings policy, the improvement of services for MEPs, energy saving, and so on - with further budget savings. What has always been said about the EU budget as a whole - that you cannot do more for less money - has now proved possible. The know-how and enormous experience of Mr Lewandowski and the rest of us, plus excellent cooperation with the Bureau, has worked a miracle. My group will be voting in favour of the motion for a resolution.
on behalf of the IND/DEM Group. - Mr President, on 21 April the Bureau adopted preliminary draft estimates totalling over EUR 1.5 billion for the cost of the European Parliament. 2009 will see the impact of the Lisbon Treaty - if indeed it is ratified by all Member States.
We were told that the Lisbon Treaty - in fact, the European Constitution by another name - was just a tidying-up exercise which would simplify the workings of Parliament. But EUR 2 million is being asked for by officials to cover the additional costs that will be created by the Treaty and 65 new jobs will be required in Parliament alone to help political groups understand it. This is all being approved before the Treaty is ratified in Britain and before the people of Ireland have had their say in a referendum.
Of course, Parliament has already decided that it will ignore the decision of the Irish people if they vote 'no', and, in order to encourage the Irish to vote 'yes', the EU has promised Ireland another EUR 332 million in funding. Let us hope that the Irish do not hold their freedom so cheap. But as that great Englishman, Ken Dodd, once remarked, every cloud has a silver lining, plus VAT.
The report notes that there is an additional need for more money for the Visitors' Centre. I have always thought that the more visitors that come to Parliament and see the great talking shop and legislative sausage-machine in action, the more they will turn against it.
If every European citizen could see the chaotic and shambolic way in which legislation is voted on in this Parliament, then there would be a party like the UK Independence Party in every EU Member State. That, at least, would be money well spent.
(EL) Mr President, I think we have made a very good start on the parliamentary budget for 2009. It is a realistic and politically astute start because it should not be forgotten that 2009 is an election year.
I believe the plan we are discussing today has three plus points that allow us to talk of a good start.
The first is discipline. Contrary to what we hear from the Eurosceptics, this is the third successive year that the European Parliament has kept below the 20% administrative cost limit. Parliament has disproved extreme European views by functioning in a disciplined, rational manner.
Secondly, human resources reflect for the first time our increased need for co-decision under the new Treaty. We have an organisational structure that is transparent and clear-cut.
The third positive aspect is the buildings policy. I think we should be generous here. When it comes to removing asbestos, we should be aware that we cannot put a cost on safety; price is irrelevant. We must therefore be generous and act wisely. Every one of us here as well as our fellow civil servants must work in an environment where health and safety in the workplace are guaranteed.
Of course, this is only the start; we are not ready yet and first reading will take place in the autumn. I think the excellent cooperation between the Committee on Budgets and the Presidency on these matters should continue. We expect the Presidency to stay in direct contact with us in order to give the forthcoming stages of first and second reading a truly sound basis.
(SK) I would like to congratulate the rapporteur on this excellent report. This budget is specific in the way that it has to take several important new realities into consideration: ratification of the Lisbon Treaty, European Parliament elections, and introduction of the new status for Members of the European Parliament and, I believe, for assistants, too. However, we must also consider and set effective parameters for a property policy, including maintenance and environmental protection costs. In order to make the right decisions we need a long-term strategy in this area, which we will be able to consider as early as next month.
Our main task is to prepare good legislation. The proposed knowledge management system, interpreting and translation services, and the library analytical service will ensure higher quality services and save resources. That is another reason why we should have all the necessary analyses available to us before the first reading of the budget, so that we can prove to our citizens that we are using their money in a responsible way.
(NL) Just like many other people, I also think there should be a statute for MEPs' assistants as soon as possible. It could save us a lot of trouble in the future.
I should like to say something about the buildings. When we bought several buildings in Strasbourg some years ago, whether or not they contained asbestos was very important. An expert inspection was carried out and revealed that there was asbestos in the buildings - that was true of all buildings built at that time - but it was definitely not dangerous. We bought the buildings on that basis. There was never any suggestion that we would have to remove the asbestos as quickly as possible.
I therefore think that the administration is on the wrong track in asking for that now, because if it has to be done, Strasbourg council should pay for it. Whilst there is uncertainty on that point, I do not think we should start removing asbestos from the buildings at Parliament's expense. We need to clarify the position with Strasbourg city council first, because they must pay for it.
(PL) Mr President, I wish to make three points.
First, if the Treaty of Lisbon is ratified by all Member States, 2009 will be the first year in which Parliament will operate on the basis of that Treaty. Not only will the European Parliament have greater powers, it will also be obliged to consult the parliaments of the Member States with respect to proposed legislation. That will certainly mean a considerable increase in operating costs, with the employment of more staff, greater expenditure on expert opinions and consultation, etc.
Second, the year 2009 will see new elections to Parliament, and especially the introduction of the new Members' Statute, which will undoubtedly involve a considerable increase in Parliament's expenditure.
Third and last, experts estimate that the average annual inflation rate in the EU in 2009 will be around 4%, which will result in an appreciable increase in Parliament's administrative costs.
I trust all these factors will be taken into account in preparing the final draft of the European Parliament's budget.
(LV) Mr President, ladies and gentlemen, with regard to the European Parliament's 2009 budget estimate, first of all I would like to congratulate the rapporteur on the fact that his rigorous approach to budget expenditure has been proved right and the European Parliament's total level of expenditure next year will not exceed 20% of total EU administrative expenditure. Thus, regardless of the changes to the European Parliament's work expected in 2009 - pursuant to the Lisbon Treaty, this will include a growing volume of legislative work, a change in the system of remuneration for MEPs, as well as a public information campaign in connection with the European Parliament elections - the total amount of expenditure will remain within the bounds previously set. Within the context of the 2009 budget we should also properly evaluate the return on individual ambitious projects. Firstly, there is talk about the European Parliament's web TV project. In order to assess the usefulness of this and similar projects, we ought to aggregate data on the popularity of the European Parliament's web TV and find out how many viewers are in fact attracted through these multi-million investments. In relation to the European Parliament's communication policy and the expected public information campaign, greater weight should be placed on decentralised communication through Parliament's information offices in the Member States. Communication with citizens of the various Member States takes place more effectively by this means than when it is centralised. Thank you for your attention.
(FR) Mr President, once again in this budget debate thanks must go to Mr Lewandowski for his very well balanced report. And once again I would remind you what an important year 2009 will be for European democracy: with both a new Parliament and a new Commission taking office, it will be a key year in terms of our institutions' communication with the public.
However, in order that members of the public should feel interested in, and affected by, European issues and should turn out en masse to vote, communication emanating from the different institutions will have to be consistent and clear. With that in mind and in the interests of greater efficiency, close cooperation among the three main institutions that are engaged in communication - either directly or on a decentralised basis through their representations in the Member States - is of the utmost importance with elections just a year away.
Such is the thinking behind Amendment 2 to Mr Lewandowski's report, which my group has tabled. Our aim is to be more citizen-friendly and that is a matter of real concern to all of us here in this House.
(FI) Mr President, I wish to thank the rapporteur, Mr Lewandowski, for doing an excellent job, and I would like to focus attention on a few points.
Firstly, I would like to say something about the regime for assistants. I am in favour of what the rapporteur has proposed. He states here that this is an important issue and it must ultimately be resolved as a result of this report.
Now I want to turn to the issue of the asbestos problem which has been discussed here. Before any financing is granted it needs to be established who is responsible and how much money will actually be needed. There also needs to be a clear plan as to how to proceed. It is quite obvious that we cannot work in a building where, incredibly, we find there is asbestos after we have bought it.
I would also like to draw your attention to the fact that there has been talk about an Engineered Materials Arresting System (EMAS) for a long time now, although there are no clear plans regarding it. I also hope that the majority in Parliament have clearly decided that the administration should draft a proposal that we invest in more environmentally friendly vehicles for everyday use here in Parliament, but there are no plans yet for this either.
(FI) Mr President, I approve of Mr Lewandowski's report in principle, but we are abstaining because Parliament's budget will not be voted on in its final form until the autumn and Parliament's first draft budget is unsatisfactory. Our experience shows that by the autumn it will be clearer and so we cannot as yet adopt a position on the final wording, which will not be presented until then.
On a positive note I would like to draw attention to the statement by Secretary General Rømer, who said that travel expenses during the next parliamentary term will be paid entirely on the basis of genuine costs, and that no interim or temporary solutions will apply.
I agree with the criticism made by Mr Mulder regarding the Strasbourg building programme: in our view it will be a swindle if we have to carry out renovations due to asbestos.
rapporteur. - (PL) Mr President, in the first place, transparency in the rules governing the remuneration of parliamentary assistants that were are trying to achieve ought not to be an area for haggling and conflict among the political groups: it is the joint responsibility of Parliament as a whole, which will be asking next year for a renewed vote of confidence. Secondly, the climate of trust between us and the Bureau will be all the better, the more frequently and more fully we are informed in advance of undertakings with financial implications. Thirdly, the purpose of our work on the budget is precisely to prepare for the most likely scenario in the coming year. Where there is uncertainty, the answer is a budget reserve, and that applies also to uncertainty with respect to the Lisbon Treaty and its impact.
The debate is closed.
The vote will take place tomorrow, 20 May 2008.
Written statements (Rule 142)
in writing. - (FR) The purpose of the report before us today is for our institution to state its position on the estimated budget for the European Parliament for 2009.
It will be a crucial year: a year in which Parliament will be renewed; a year that will also see significant changes in the statutes for MEPs and their assistants; and, above all, the first year in which the Lisbon Treaty will be in force, giving our institution extra responsibility and the extra work that goes with it.
I wish to support the draft estimates that the Bureau has submitted. Taking account of the increased financial requirements Parliament will face, these draft estimates keep us below the threshold of 20% of expenditure under heading 5. Our administration must pursue its rationalisation drive with a view to further optimising our efficiency, notably through staff redeployment.
I would add that an impact analysis is being carried out of the needs that will be generated when the simplified treaty comes into force, and that adjustment of the estimates will be possible until the first-reading vote on the budget in the autumn.